Title: To George Washington from Major General Philip Schuyler, 18 July 1775
From: Schuyler, Philip
To: Washington, George



Dear Sir
Tionderoga [N.Y.] July 18th 1775

I do myself the Honor to inform Your Excellency of my Arrival at this Place early this Morning; and, as a Person is just going to Hartford, I sit down to give you the little Information I have procured.
A Canadian, who twelve days ago left St Johns, advises me that General Carlton has about four hundred men at that place; that he has thrown up a strong intrenchment, covered with Chevaux de Frise; picketted the ditch, and secured it with an Abbatis; that he has an advanced post of fifty men, intrenched a league on this side; that there are many Indians in Canada, but believes neither they or the Canadians will join him: the latter he is sure will not unless compelled by force.
You will expect that I should say something about this place and the troops here. Not one earthly thing for offence or defence has been done; the Commanding officer had no orders: he only came to reinforce the garrison, and he expected the General: But this, my dear General, as well as what follows in this paragraph I pray may be entre nous for reasons I nee⟨d⟩ not suggest. About ten last night I arrived at the Landing pla⟨ce⟩ the north end of Lake George; a post occupied by a Captain and 100 men. A Centinel on being informed I was in the boat quitted his post to go and awake the guard, consisting of three men, in which he had no success. I walked up and came to another, a serjeant’s Guard. Here the centinel challenged, but suffered me to come up to him, the whole guard, like the first, in the soundest sleep. With a penknife only I could have cut off both guards, and then

have set fire to the blockhouse, destroyed the stores, and starved the people here. At this post I have pointedly recommended vigilance and Care; as all the stores from Fort George must necessarily be landed there—But I hope to get the better of this inattention. The officers and men are all good looking people, and decent in their deportment, and I really believe will make good soldiers as soon as I can get the better of this non-chalance of theirs. Bravery I believe they are far from wanting. As soon as I am a little settled, I shall do myself the Honor to send you a return of my strength both on land and water.
Inclose your Excellency a Copy of a letter from Col. Johnson, with Copy of an Examination of a person lately from Canada, contradictory of the accounts I gave you in my last from Saratoga. You will perceive that he is gone to Canada. I hope Carlton, if he should be able to procure a body of Indians, will not be in a hurry to pay us a visit. I wish to be a little more decently prepared to receive him—in doing which be assured I shall lose no time.
I have no way of sending you any letters, with a probable hope of their coming to hand, unless by express, or by the circuitous rout of Hartford; by which only I can expect to be favored with a line from you.
Generals Lee and Gates share with you in my warmest wishes. I shall devote the first hour I can call my own to do myself the honor to write them. I am Most sincerely, Your Excellency’s Obedient, and Humble Servant,

Ph: Schuyler


Permit me, Sir, thro. you to enquire the health of Colo. Read, Major Mifflin and Mr Griffin.

